DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 9-13, 15, 16, 25, 26, and 29 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/27/2021 are acknowledged.  Claims 10, 13, 15, 16, 25, 26, and 29 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-5, 9, 11, and 12.
 Applicants' arguments, filed 08/27/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Duvallet (Interleukin-23: A key cytokine in inflammatory diseases, Annals of Medicine, 2011, 43, pp. 503-511) in view of Langowski (IL-23/IL-23R: potential mediator of intestinal tumor progression from adenomatous polyps to colorectal carcinoma, Int. J. Colorectal Dis., 2011, 26, pp. 1511-1518, as disclosed in IDS).
Rejection
Duvallet is drawn towards the role of interleukin-23 in inflammatory diseases (see abstract).  Duvallet teaches “Apilimod inhibits a transcription factor used for IL-12 and IL-23…and plays a pivotal role in chronic inflammation and because it can be inhibited effectively” (pg. 509, left column, third paragraph, right column, second paragraph).  Duvallet teaches that “an association has been reported between chronic inflammation and the development of some types of cancer. For instance, the risk of colorectal cancer is increased in patients who have chronic IBD. The chronic inflammation in IBD is related to IL-23, which can act via two pathways, namely activation of IL-17-producing T cells, and induction of IL-6 and IL-1 production. Recent data indicate that bowel inflammation related to IL-23 and IL-6 influences the development of some types of colorectal cancer. In addition, VEGF over-expression can increase the risk of colorectal cancer. A recent study investigated potential links among IL-23 levels, VEGF expression, and p53 expression in patients with colorectal cancer. The results showed that IL-23 over-expression was correlated with VEGF levels, particularly in patients with high-grade colorectal cancer.” (pg. 507, left column, fourth paragraph).  Duvallet teaches that an advantage of apilimod is the possibility of oral administration (pg. 509, left column, third paragraph).
Duvallet does not teach administering apilimod for the treatment of colorectal cancer.

It would have been obvious to one of ordinary skill in the art to administer apilimod for the treatment of colorectal cancer, as suggested by Langowski, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Apilimod is an effective IL-23 inhibitor as taught by Duvallet and such inhibition would reduce the incidence and growth of colorectal tumors as taught by Langowski, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
	Applicant argues that even if the skilled person had considered IL-23 to be a viable target for anti-cancer therapy based on the combination of Duvall et and Lan, the dual action of apilimod as an inhibitor of both IL-12 and IL-23 would have created a high degree of uncertainty as to the use of apilimod as an anti-cancer agent, both due to the generally recognized opposing activities of these two pathways in the tumor environment, and the further uncertainty surrounding the complex role of IL-23, which as evidenced by Lan could be either an immune tolerance inducer, or an immune activator, depending on the tumor environment.  The Examiner respectfully disagrees since Duvallet teaches Apilimod as an effective IL-23 inhibitor.  Given that targeting IL-23 can mediate the incidence and 
Applicant also argues that the claimed combination of apilimod and regorafenib has demonstrated unexpected results of synergy.  The Examiner respectfully disagrees since although Applicant has demonstrated synergistic activity between apilimod and regorafenib as seen in Fig. 2A and 2B of the specification, such results are not commensurate in scope with the claims since the claimed invention is broadly drawn towards apilimod as a single agent or in combination with a wide genus of additional active agents as recited in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duvallet (Interleukin-23: A key cytokine in inflammatory diseases, Annals of Medicine, 2011, 43, pp. 503-511) and Langowski (IL-23/IL-23R: potential mediator of intestinal tumor progression from adenomatous polyps to colorectal carcinoma, Int. J. Colorectal Dis., 2011, 26, pp. 1511-1518, as disclosed in IDS) as applied to claims 1 and 4 above and further in view of Elder (The Utility of Sulfonate Salts in Drug Development, Journal of Pharmaceutical Sciences, 2010, 99(7), pp. 2948-2961).
The teachings of Duvallet and Langowski are presented above.
Duvallet and Langowski do not teach apilimod in the dimesylate form.  
Elder is drawn towards the use of sulfonate salts in drug development (see abstract).  Elder teaches that dimesylate salts provide higher melting points and high aqueous solubility (pg. 2952, right column, second paragraph, see Table 2).
It would have been obvious to one of ordinary skill in the art to formulate apilimod in the dimesylate form, as suggested by Elder, and produce the instant invention.
.

Claims 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duvallet (Interleukin-23: A key cytokine in inflammatory diseases, Annals of Medicine, 2011, 43, pp. 503-511) and Langowski (IL-23/IL-23R: potential mediator of intestinal tumor progression from adenomatous polyps to colorectal carcinoma, Int. J. Colorectal Dis., 2011, 26, pp. 1511-1518, as disclosed in IDS) as applied to claims 1 and 4 above and further in view of Kantola (Stage-dependent alterations of the serum cytokine pattern in colorectal carcinoma, British Journal of Cancer, 2012, 107, pp. 1729-1736).
The teachings of Duvallet and Langowski are presented above.
Duvallet and Langowski do not teach metastatic stage III or stage IV colorectal cancer.
Kantola is drawn towards cytokine levels during colorectal carcinogenesis and metastasis (see abstract).  Kantola teaches that ”Tumour stage (TNM classification) is the most important prognostic factor in CRC (Puppa et al, 2010), and 5-year survival rate varies from 90% in stage I tumours to 10% in advanced stage IV tumours (O’Connell et al, 2004).” (pg. 1730, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat metastatic stage III or stage IV colorectal cancer by administering apilimod, as suggested by Kantola, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Apilimod is an effective IL-23 inhibitor and such inhibition would reduce the incidence and growth of colorectal tumors as taught by Duvallet and Lan, and one of ordinary skill in the art would have been motivated to treat metastasized stage IV colorectal cancer in the same patient population as taught by Kantola, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
	Applicant argues that Kantola not only fails to cure the deficiencies of Duvallet and Lan discussed above, it also fails to provide a reason or expectation of success in treating refractory or metastatic cancer with apilimod.  The Examiner respectfully disagrees since Duvallet teaches Apilimod as an effective IL-23 inhibitor.  Given that targeting IL-23 can mediate the incidence and growth of CRC tumors, one of ordinary skill in the art would have been motivated to administer Apilimod for treating CRC generally, including metastatic stage III or stage IV colorectal cancer as disclosed by Kantola despite the overall low survival rate of metastatic stage III or stage IV colorectal cancer as disclosed by Kantola.

Allowable Subject Matter
Claims 9-11 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claims 9-11 recites an additional therapeutic agent selected from vemurafenib, oxaliplatin, regorafenib, irinotecan, and 5-Fluorouracil, which has demonstrated unexpected synergy with apilimod, which are not obvious or anticipatory over the prior art.

Conclusion
Claims 1-5 and 12 are rejected.
Claims 9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629